Citation Nr: 1760633	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1962 to June 1965.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran was informed of a September 2006 denial of a claim of service connection for bilateral hearing loss and tinnitus and did not appeal. 

2. Newly submitted evidence raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.

3. Bilateral hearing loss is at least as likely as not caused by in-service noise exposure.

4. Tinnitus is at least as likely as not caused by in-service noise exposure.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying the claim for service connection for bilateral hearing loss and tinnitus is final based on the evidence then of record. 
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence since the September 2006 decision has been submitted to allow the reopening of these claims. 38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. 
§§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385.

4. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Certain chronic diseases, such as hearing loss and tinnitus, as organic diseases of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss.  In regard to element (1) of the service connection criteria, current disability, audiometric testing done at the Veteran's July 2012 VA medical examination reflects that the Veteran has hearing loss for VA purposes and reported tinnitus.  See 38 C.F.R. § 3.385. Current disabilities are established.

In regard to element (2), in-service incurrence, the Board concludes that the evidence supports a finding that the Veteran experienced noise exposure in service.  His DD-214 shows that his military occupational specialty was an infantryman.  In addition, the Veteran credibly submitted statements regarding noise exposure during his military service.  An in-service incident is established.

The only question left to answer is whether there is evidence showing a causal relationship between the Veteran's in-service noise exposure and his current hearing loss and tinnitus. Upon review, the Board finds that there is. The Board acknowledges that there are September 2006 and July 2012 VA medical opinions against the claims. However, the Vetearn submitted an April 2011 private medical record from Dr. W.O.A. who opined that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by his in-service noise exposure.  

Therefore, the Board is left with the credible testimony of the Veteran that he has experienced problems with his hearing and tinnitus ever since his military service.  Given this credible testimony, the Board finds that the evidence is at least in equipoise as to the element of causal relationship.  As such, the Board finds that service connection for hearing loss and tinnitus is warranted.  


ORDER

The application to reopen claims for service connection for bilateral hearing loss and tinnitus is granted. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


